Abrams, Foster, Nole & Williams, PA. Certified Public Accountants 2 Hamill Road, Suite 241 West Quadrangle Baltimore, MD 21210-1886 (410) 431-6830 / Fax (410) 433-6871 Member:: American Institute of Certified Public Accountants and Maryland Association of Certified Public Accountants September 13, 2007 Dr. David Dalton, President Univee, Inc. 10 E. Baltimore Street Baltimore, MD 21202 RE: CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FIRM Dr. Dalton: We consent to the use of our report dated August 13, 2007, on the consolidated financial statements of Univec, Inc. and subsidiary, for the period ended June 30, 2007 and years ended December 31, 2006 and 2005. We consent to the incorporation by reference or as an exhibit in any Registration Statement, Form SB-2 Amendment Number 4, or periodicreporting from on EDGAR, such as, but not limited to, Form 10-KSB, or the aforementioned report and to the use of our name as it appears below under the caption of "Experts" in any such Registration Statement or periodic reporting form. Sincerely, Abrams, Foster, Nole & Williams, P.A. Certified Public Accountants /s/ Arnold Williams, CPA Arnold Williams, CPA Managing Director AW/sm
